UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6548


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MALCOLM JARREL HARTLEY, a/k/a Silent, a/k/a Bloody Silent,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:14-cr-00229-MOC-DCK-6)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Malcolm Jarrel Hartley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcolm Jarrel Hartley appeals the district court’s March 12, 2021, order denying

without prejudice Hartley’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because Hartley’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. * See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
         Hartley states in his informal brief that he also appeals from the district court’s
order entered June 13, 2020. The district court did not enter an order in these proceedings
on that date. The district court did, however, enter an order on June 15, 2020, denying
Hartley’s 28 U.S.C. § 2255 motion. This court previously denied a certificate of
appealability and dismissed Hartley’s appeal from that order. United States v. Hartley, 832
F. App’x 235 (4th Cir. 2021) (No. 20-7055).

                                              2